Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment filed on 07/25/2022.
In the instant Amendment, claims 1, 10 and 19 have been amended; claims 2, 11, 20 have been cancelled. Claims 1, 10 and 19 are independent claims.  Claims 1, 3-10,12-19 and 21-24 have been examined and are pending.  This Action is made FINAL.
Priority
This application is a continuation of U.S. application No. 16/809,209, filed on March 4th, 2020 (Now U.S. patent No. 10,938,780). 
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 06/30/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
 Applicant’s arguments: Applicant argued that the cited references do not teach these claim elements; nor do they render these claim elements obvious. Claim 1 is directed to secure messaging between different data-system deployments, namely a private data-system deployment and a public data-system deployment. A public data-system deployment is “shared by multiple tenants” while a private data-system deployment is “dedicated to a single tenant” providing, for example, improved security, privacy, and processing speed.”
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Cooper does disclose wherein the first deployment is a private data-system deployment dedicated to a single tenant and the second deployment is public data-system deployment shared by multiple tenants. As seen in abstract, par. 0033 and 0036 of Cooper. Cooper teaches a methods and systems for the secure exchange of data within a network. Cloud computing environment 200 may be configured such that cloud resources 205 provide computing resources to client devices 210 through a variety of deployment models, such as public, private, community, hybrid, and/or any other cloud deployment model. Cloud resources 205 may be configured, in some cases, to support multiple deployment models. For example, cloud resources 205 can provide one set of computing resources through a public deployment model and another set of computing resources through a private deployment model. Further Examiner note that the Applicant repeatedly admits in the specification (par. 0003-0004) that cloud database systems may be implemented as a public deployment, where multiple accounts can share processing resources and/or storage. Cloud database systems may also be implemented as a private deployment, where processing resources and/or storage are dedicated and isolated. Private deployments are typically separated from other deployments, which adds security and privacy benefits as well as providing improved speed. Different deployments may need to communicate with each other to perform various tasks, such as replicating data. For example, a company may utilize private and public deployments, and the company may wish to exchange data between the different deployments. As Cooper discloses variety of deployment models, such as public, private, community, hybrid, and/or any other cloud deployment model and applicant admitted a public deployment, where multiple accounts can share processing resources and/or storage. Cloud database systems may also be implemented as a private deployment, where processing resources and/or storage are dedicated and isolated. Therefore, it would be obvious that Cooper does disclose wherein the first deployment is a private data-system deployment dedicated to a single tenant and the second deployment is public data-system deployment shared by multiple tenants. 
Independent claims 10 and 19  directed to a system and a machine storage medium that perform a method at least similar to that disclosed in claim 1 and claims 3-9, 12-18 and 21-24 depend from claims 1, 10 and 19. Thus Applicants’ arguments with respect to claims 3-19 and 21-24, have been fully considered but they are not persuasive for at least the reasons explained above with respect to claim 1. 
Thus, the amended limitations are still obvious over the prior art of record. Please see amended rejection below for the amended rejection.
Examiner’s notes
Claims 19-24 recite “A machine-storage medium….” The specification explicitly defines as to what type of  machine storage medium is claimed.  In [par. 0103], the specification discloses “The terms “machine-storage media,” “computer-storage media,” and “device-storage media” specifically exclude carrier waves, modulated data signals, and other such media, at least some of which are covered under the term “signal medium” discussed below.” Therefore, the claims are not directed to non-statutory subject matter. However, The Examiner respectfully suggests that the claims be amended to either “A non-transitory machine storage medium”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
“The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. “
Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6-7, 9-13, 15-16, 18-22, 24-25 and 27 of U.S. Patent Application No. 16/809,209 (Now U.S. patent No. 10, 938,780). Although the claims at issue are not identical, they are not patentably distinct from each other because pending application has all the limitations of U.S. patent No. 10, 938,780. The examiner underlined the difference in claim language.
Current Application No. 17/156,072
Application No. 16/809,209 (Now U.S. patent No. 10, 938,780)) ( claims filled on 10/28/2020)
Claims 1, 10 and 19. A method/ system / machine storage medium, comprising: receiving, by one or more processors of a first deployment, a message from a first computing device in the first deployment to be transmitted to a recipient in a second deployment, the first and second deployments being different types of deployments; wherein the first deployment is a private data-system deployment dedicated to a single tenant and the second deployment is public data-system deployment shared by multiple tenants; detecting a message type of the message, the message type defining an operation to be performed on stored data associated with the first or second deployments; based on the detected message type belonging to a first set of message types, blocking transmission of the message to the second deployment; and based on the detected message type belonging to a second set of message types, transmitting the message from the first deployment to the second deployment.
Claims 1, 10 and 19.  (Currently Amended) A method / system / machine storage medium, comprising: receiving, by one or more processors of a first deployment, a message from a first computing device in the first deployment to be transmitted to a recipient in a second deployment, the first deployment being a private data-system deployment where processing and storage resources are dedicated to a single tenant and the second deployment being a public data-system deployment where processing and storage resources are shared by multiple tenants; in a first filtering stage, detecting a message type of the message, the message type defining an operation to be performed on stored data associated with the first or second deployments; based on the detected message type belonging to a first set of message types, blocking transmission of the message to the second deployment; based on the detected message type belonging to a second set of message types, passing the message to a second filtering stage; in the second filtering stage, detecting a characteristic of the message; based on the detected characteristic belonging to a first set of characteristic types, blocking transmission of the message to the second deployment; based on the detected characteristic belonging to a second set of characteristic types, transmitting the message from the first deployment to the second deployment.

Claims 2, 11, 20. The method of claim 1/ 10/ 19, wherein the first deployment is a private data-system deployment dedicated to a single tenant and the second deployment is public data-system deployment shared by multiple tenants.
Claims 1, 10 and 19.  (Currently Amended) A method / system / machine storage medium, comprising: receiving, by one or more processors of a first deployment, a message from a first computing device in the first deployment to be transmitted to a recipient in a second deployment, the first deployment being a private data-system deployment where processing and storage resources are dedicated to a single tenant and the second deployment being a public data-system deployment where processing and storage resources are shared by multiple tenants; in a first filtering stage, detecting a message type of the message…….

Claims 3, 12 and  21. The method of claim 1/ 10/ 19, further comprising: detecting a characteristic of the message; based on the detected characteristic belonging to a first set of characteristic types, blocking transmission of the message to the second deployment; 43 Atty. Dkt. No. 5397.044US2Client Ref. No. SNO-0068US2based on the detected characteristic belonging to a second set of characteristic types, transmitting the message from the first deployment to the second deployment.
Claims 1, 10 and 19.  (Currently Amended) A method / system / machine storage medium, comprising……
 passing the message to a second filtering stage; in the second filtering stage, detecting a characteristic of the message; based on the detected characteristic belonging to a first set of characteristic types, blocking transmission of the message to the second deployment; based on the detected characteristic belonging to a second set of characteristic types, transmitting the message from the first deployment to the second deployment.

Claims 4-9
Claims 2-4, 6-7 and 9
Claims 13-18
Claims 12-13, 15-16 and 18
Claims 22-24
Claims 20-21 and 24

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-10, 12-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2005/0015455), in view of Syrowitz (US 2014/0006522) and further in view of Cooper (US 2016/0105408).
Regarding claim 1, Liu discloses a  method, comprising: 
receiving, by one or more processors, a message from a first computing device in the first deployment to be transmitted to a recipient in a second deployment (Liu par. 0002, 0054-0056. Liu teaches that E-mail is a popular and efficient means for transferring information from one user to another. The popularity of messaging systems such as E-mail has risen dramatically among individuals, and a similar rise has occurred in the business use of messaging systems. Conventional point to point transfers from one computer to another represent the vast majority of these communications, however a myriad of handheld devices are now available that deliver messages to non-traditional computing platforms and Such a client-based configuration can be used by individual email users connected to the Internet through an ISP or by email users of a corporation that would rather conduct SPAM filtering at the email client level); 
detecting a message type of the message, the message type defining an operation to be performed on stored data associated with the first or second deployments (Liu par. 0044 and 0063. Liu teaches that Black List (22) is a list of known Spammers or other type of malicious senders (e.g., email senders). Messages (e.g., emails) from these senders will generally be disposed by a receiving SPAM filter and will not be delivered to the recipients. SPAM Filter Logic (33) checks if the email message contains properly formatted information); 
based on the detected message type belonging to a first set of message types, blocking transmission of the message to the second deployment (Liu par. 0044, 0063 and Fig. 2. Liu teaches that SPAM Filter Logic (33) checks if the email message contains properly formatted information and if the domain of sender's email address actually exists and the IP address is consistent with the IP address making the SMTP connection, if such information is available. If any of the proscribed checks fails, the process will jump to Step (208) to dispose the message); and 
based on the detected message type belonging to a second set of message types, transmitting the message from the first deployment to the second deployment (Liu par. 0069 and 0072. Liu teaches that SPAM Filter Logic (33) determines that the message should be disposed, the process continues at Step (208). If at Step (210), SPAM Filter Logic (33) determines that the message should be delivered, the process continues at Step (209). If at Step (210), SPAM Filter Logic (33) determines that the message should be held in the Temporary Message Storage (36), the process continues at Step (211).)
Liu teaches, the probabilistic model; however, Liu does not explicitly disclose receiving, by one or more processors of a first deployment and second deployment and the first and second deployments being different types of deployments.
However, in an analogous art, Syrowitz teaches wherein receiving, by one or more processors of a first deployment and second deployment (Syrowitz par. 0071. Syrowitz teaches that Email server represent one or more electronic devices that provide and host email services for multiple clients. Email server implemented as a remote or "cloud" deployment accessible over a network, such as the Internet. Email server arranged to provide email services such as, but not limited to, receiving email messages for an email account, sending email messages from an email account, storing email messages, and providing filtering services, such as spam filtering) and the first and second deployments being different types of deployments (Syrowitz par. 0016, 0031, 0048. Syrowitz teaches that System 100 may include a plurality of client devices, such as client device 120. Client device 120 may include any electronic device capable of communicating with email server 102 to send, receive and manage email messages in an email account. Use characteristics of the email message, global filtering rule statistics, and/or information about the recipient's email-related behavior to select which filtering rules may be relevant to the email message. and filtering rules 300 may be organized into different types. For example, filtering rules 300 may include language rules 310, country of origin rules 320, category rules 330, and recipient rules 340. Within each type, the rules may be sub-divided into subtypes. Rule selection logic 260 may select the rules that are in one subtype and be able to exclude rules from one or more other subtypes. The embodiments are not limited to these examples).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Syrowitz with the method and system of Liu, wherein receiving, by one or more processors of a first deployment and second deployment and  the first and second deployments being different types of deployments to provide users with a means for selecting and prioritizing the application of spam filtering rules in a way that reduces processing time may include receiving an email message for a recipient at a spam filter and extracting email characteristics from the message (Syrowitz Abstract).
Liu and Syrowitz failed to disclose but Cooper discloses wherein the first deployment is a private data-system deployment dedicated to a single tenant and the second deployment is public data-system deployment shared by multiple tenants (Cooper abstract and par. 0033. Cooper teaches a methods and systems for the secure exchange of data within a network. Cloud computing environment 200 may be configured such that cloud resources 205 provide computing resources to client devices 210 through a variety of deployment models, such as public, private, community, hybrid, and/or any other cloud deployment model. Cloud resources 205 may be configured, in some cases, to support multiple deployment models. For example, cloud resources 205 can provide one set of computing resources through a public deployment model and another set of computing resources through a private deployment model. See also par. 0036).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Copper with the method and system of Liu and Syrowitz, wherein deployment is a private data-system deployment dedicated to a single tenant and the second deployment is public data-system deployment shared by multiple tenants to provide users with a means for the secure exchange of data within a network (Cooper Abstract).
Regarding claim 3, Liu, Syrowitz and Cooper disclose the method of claim 1, 
Liu further discloses further comprising: detecting a characteristic of the message; based on the detected characteristic belonging to a first set of characteristic types, blocking transmission of the message to the second deployment; 43 Atty. Dkt. No. 5397.044US2Client Ref. No. SNO-0068US2based on the detected characteristic belonging to a second set of characteristic types, transmitting the message from the first deployment to the second deployment (Liu par. 0013 and 0044. Liu teaches that a method for identifying a spam message and includes receiving a message at a spam filter in a network that includes a plurality of spam filters, identifying the sender of the message and determining if the sender has been previously confirmed as a valid sender including determining if the sender is included in a list of confirmed senders for any spam filter in the network and Black List (22) is a list of known Spammers or other type of malicious senders (e.g., email senders). Messages (e.g., emails) from these senders will generally be disposed by a receiving SPAM filter and will not be delivered to the recipients).
Regarding claim 4, Liu, Syrowitz and Cooper disclose the method of claim 3, 
Liu further discloses wherein the characteristic of the message includes one or more of: identity of sender, identity of recipient, and direction of the message (Liu Par. 0013 and 0015. Liu teaches that  identifying the sender of the message and determining if the sender has been previously confirmed as a valid sender including determining if the sender is included in a list of confirmed senders for any spam filter in the network and detecting a spammer in a network that includes a plurality of spam filters and includes collecting information relating to a sender from a plurality of the spam filters, determining a trend in the collected information and identify a spammer based on the trend).
Regarding claim 5, Liu, Syrowitz and Cooper disclose the method of claim 1, 
Liu further discloses further comprising: performing an analysis of data in the message; and based on the analysis of the data in the message, determining whether to block or allow transmission of the message to the second deployment (Liu par. 0027. Liu teaches that using the proposed system, information can be collected by the data center from the spam filters and analyzed to detect spammers, even if these spammers use their real email address and are able to answer confirmation emails).
Regarding claim 6, Liu, Syrowitz and Cooper disclose the method of claim 1,
Liu further discloses wherein the second deployment employs a filtering scheme before the message reaches the recipient in the second deployment (Liu par. 0055 and claim 54. Liu teaches that SPAM filtering is carried out before the email message is put into the Inbox of the email client and confirming the sender including sending the sender a notification; upon receipt of a confirmation from the sender, sharing the sender's confirmed status with the plurality of spam filters in the messaging system including publishing the sender's status to the data center).
Regarding claim 7, Liu, Syrowitz and Cooper disclose the method of claim 6,
Liu further discloses further comprising: receiving notification from the second deployment that the message was blocked from reaching the recipient (Liu 0044, 0063 and claim 54. Liu teaches that upon receipt of a confirmation from the sender, sharing the sender's confirmed status with the plurality of spam filters in the messaging system including publishing the sender's status to the data center. SPAM Filter Logic (33) checks if the email message contains properly formatted information and if the domain of sender's email address actually exists and the IP address is consistent with the IP address making the SMTP connection, if such information is available. If any of the proscribed checks fails, the process will jump to Step (208) to dispose the message)).
Regarding claim 8, Liu, Syrowitz and Cooper disclose the method of claim 1,
Liu further discloses further comprising: detecting that the second deployment has been compromised; and based on detecting that the second deployment has been compromised, blocking transmission of the message to the second deployment (Liu par. 0022. Liu teaches that the event can include detection that an email address associated with the sender has been compromised. A pass code can be included in the list for one or more confirmed senders. The passcode can be automatically added at a time for transmission of a message from the sender in the messaging system. A plug-in module can be provided for automatically adding the passcode. The plug-in module can be adapted to add the passcode prior to transmission to the messaging system. The method can include correlating sender-recipient data at a spam filter in the messaging system, determining data related to how fast a list of recipients grows for a given sender; determining a list of unacceptable senders using the sender-recipient data and the determined data and sharing the list of unacceptable senders with other spam filters in the messaging system).
Regarding claim 9, Liu, Syrowitz and Cooper disclose the method of claim 8,
Liu further discloses further comprising: based on detecting that the second deployment has been compromised, blocking reception of any messages at the first deployment from the second deployment (Liu par. 0022 and 0027. Liu teaches that the event can include detection that an email address associated with the sender has been compromised. A pass code can be included in the list for one or more confirmed senders. The passcode can be automatically added at a time for transmission of a message from the sender in the messaging system. A plug-in module can be provided for automatically adding the passcode. Using the proposed system, information can be collected by the data center from the spam filters and analyzed to detect spammers, even if these spammers use their real email address and are able to answer confirmation emails).
Regarding claims 10 and 12-18; claims 10 and 12-18 are directed to a system associated with the method claimed in claims 1 and 3-9. Claims 10 and 12-18 are similar in scope to claims 1 and 3-9 and are therefore rejected under similar rationale respectively.
Regarding claim 19; claim 19 is directed to a machine storage medium associated with the method claimed in claim 1. Claim 19 is similar in scope to claim 1, and is therefore rejected under similar rationale respectively.  Syrowitz also teaches the additional limitations of claim 19 as follows:
A machine-storage medium embodying instructions that, when executed by a machine, cause the machine to perform operations (Syrowitz par. 0062. Syrowitz teaches electronic device 510 may include a processor circuit 530 and a memory unit 550. Processor circuit 530 may be a processing unit or component as described in greater detail below. Memory unit 550 may be, for example, a system memory or other memory device capable of storing instructions and/or data for short term or long term storage).
Regarding claims 21-24; claims 21-24 are directed to a machine storage medium associated with the method claimed in claims 3, 5-6 and 8. Claims 21-24 are similar in scope to claims 3, 5-6 and 8 and are therefore rejected under similar rationale respectively.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Primary Examiner, Art Unit 2495